district court in the first instance.' NRS 34.724(2)(b); NRS 34.738(1).

                   Accordingly, we

                                ORDER the petition DENIED. 2




                                                                      , J.



                                                                                         J.
                   Gibbons



                   cc: Jaramie Dean Womack
                         Attorney General/Carson City
                         Clark County District Attorney
                         Eighth District Court Clerk




                         'We express no opinion as to whether petitioner could meet the
                   procedural requirements of NRS chapter 34.

                         2 We note that petitioner has an appeal pending in our court
                   challenging the district court's denial of his motion to withdraw his guilty
                   plea. See Womack v. State, Docket No. 67077.


SUPREME COURT
      OF
    NEVADA
                                                          2
(0) 1947A .911t0